                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

CARLA HUYLER,

                 Plaintiff,

v.                                                      Case No.: 2:19-cv-330-FtM-99UAM

WELLS FARGO BANK, N.A.,

               Defendant.
                                              /

                                             ORDER1

       This matter comes before the Court on Plaintiff’s Notice of Voluntary Dismissal of

All Claims Under 42 U.S.C. § 1981 and Title VII (Doc. 5) filed on May 23, 2019. Plaintiff

seeks to drop her federal claims post-removal pursuant to Federal Rule 41(a)(1)(A)(i).

However, Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), a plaintiff may dismiss an

action without a court order “before the opposing party serves either an answer or a

motion for summary judgment.” In the Eleventh Circuit, “precedent dictates that Rule 41

allows a plaintiff to dismiss all of his claims against a particular defendant; its text does

not permit plaintiffs to pick and choose, dismissing only particular claims within an action.”

Campbell v. Altec Indus., Inc., 605 F.3d 839, 841 n.1 (11th Cir. 2010). See also Perry v.




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
Schumacher Grp. of Louisiana, 891 F.3d 954, 958 (11th Cir. 2018) (in order to dismiss a

single claim but not the entire action, the “most obvious” way is to seek leave to amend).

       As Plaintiff only moves for dismissal of certain claims in the Complaint (Doc. 3),

the stipulation will be denied. Plaintiff may seek leave to amend the Complaint pursuant

to Fed. R. Civ. P. 15(a).

       Accordingly, it is now

       ORDERED:

       Plaintiff’s Notice of Voluntary Dismissal of All Claims Under 42 U.S.C. § 1981 and

Title VII (Doc. 5) is DENIED without prejudice to filing a motion for leave to amend the

complaint.

       DONE and ORDERED in Fort Myers, Florida this 28th day of May, 2019.




Copies: All Parties of Record




                                            2
